Citation Nr: 1222585	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-08 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral inguinal hernia, and a single right inguinal hernia, to include as secondary to a low back disability.  

3.  Entitlement to service connection for disabilities of the bilateral lower extremities, to include as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a November 2010 hearing before a Decision Review Officer (DRO) and at a January 2012 Board hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file. 

The claims for a low back disability and disabilities of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. There is no competent or credible evidence supporting a relationship between any current inguinal hernias which first manifested around 1999 and groin pain and swelling which occurred over twenty-five years earlier during active military service. 

2. There is no competent evidence showing that the Veteran's low back disability caused or aggravated an inguinal hernia. 



CONCLUSION OF LAW

A single or bilateral inguinal hernia was not incurred in or aggravated by active service or caused or aggravated by a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an October 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

Unfortunately, despite several efforts on the part of VA and the Veteran to obtain his service treatment records, these records remain missing.  In this regard, VA submitted two requests to the National Personnel Records Center (NPRC) for the Veteran's service treatment records, including records at the San Diego Naval Hospital, in August 1974 and October 1974 in connection with an earlier claim.  The NPRC responded that it was unable to locate any of the Veteran's service treatment records after extensive and exhaustive searches.  The RO again submitted a request for the Veteran's complete service treatment records in connection with the claims on appeal in July 2008.  The NPRC responded in May 2009 that it was unable to locate any of the Veteran's service treatment records.  The claims file also includes requests submitted by the Veteran to the NPRC for his service treatment records in July 2008 and August 2009.  In a September 2008 letter addressed to the Veteran, the NPRC responded that it did not have any of the Veteran's service treatment records.  In a November 2009 letter to the Veteran, the NPRC also indicated that it did not have the Veteran's 1972 clinical records from William Beaumont Army Medical Center.  It was also noted in this letter that the Veteran's "service medical records" had been lent to VA.  While VA requested and obtained the Veteran's service personnel records, VA has not been successful in obtaining the Veteran's service treatment records and they are not in the file.  The Veteran was also requested in this letter to fill out an NA 13042, which was attached to the letter, for any inpatient treatment.  The claims file does not show that the Veteran completed or submitted this form.  The Board notes that the Veteran has never stated that he was hospitalized for treatment of groin pain or a hernia during active service.  In correspondence dated in August 2009, the Veteran was informed by the RO of VA's inability to obtain his service treatment records and the efforts made in this regard.  The RO also issued an August 2009 memorandum for the file making a formal finding of unavailability of the Veteran's service treatment records and setting forth the efforts that had been made to obtain them, including a July 2009 request for alternate sources of service treatment records.  Based on the repeated attempts of VA and the Veteran to obtain his service treatment records and the responses by the NPRC, the Board concludes that further efforts to obtain his service treatment records would be futile.  See 38 C.F.R. § 3.159(c)(2).  The Board notes that when service records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit-of-the-doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's VA treatment records are in the claims file, as well as an August 1974 VA examination report.  The Veteran has also submitted numerous treatment records from private and non-VA facilities (including Army medical facilities) dating from 1973, all of which are in the claims file.  Although the Veteran was requested to fill out authorized release forms to enable VA to request identified private treatment records on his behalf, the Veteran did not fill out any forms in which he specifically identified a provider with regard to whom he was authorizing release.  Rather, the Veteran has indicated that he wished to obtain and submit all of his private treatment records himself.  It appears that the Veteran has done so and that his treatment history dating from 1973 is well-represented by the many private treatment records he has submitted.  The Veteran also identified treatment at the El Paso VA Medical Center (VAMC) dating from 1973 to the present.  While more recent VA treatment records dating to 2011 are in the claims file, VA was unable to obtain any VA treatment records dated in the 1990's or earlier.  In this regard, the RO submitted five requests to the El Paso VAMC for the Veteran's VA treatment records from 1973 to 2004.  The El Paso VAMC responded that it did not have records for the Veteran dated in this time period.  The RO informed the Veteran of the El Paso VAMC's negative response in an October 2009 letter which listed the RO's attempts to obtain these records.  The RO also issued an October 2009 memorandum making a formal finding of unavailability of these records and setting forth the efforts that had been made to obtain them.  In light of the foregoing, the Board concludes that further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Thus, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Here, the Board finds that a VA examination is not warranted.  Although the evidence of record shows that a right inguinal hernia has been diagnosed during the pendency of this claim, there is no indication that it may be related to an in-service injury, disease, or event.  In this regard, whether or not the Veteran experienced groin pain and swelling during service, he does not have the medical expertise to diagnose these symptoms as indicative of a hernia.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, the evidence of record shows that a VA general examination dated shortly after the Veteran's separation, in August 1974, was specifically negative for findings of a hernia.  Furthermore, the Veteran's medical records dating from 1973 to 2000 are negative for treatment or diagnoses of a hernia.  Rather, the first competent evidence of a hernia is found in private treatment records dated in February 2000 and March 2000, which reflect that the Veteran had been experiencing pain in his pelvis for the past year, or since 1999.  Finally, the March 2000 VA treatment record indicates that the Veteran's hernia was possibly work-related, suggesting a post-service cause of the Veteran's inguinal hernias, which would preclude a relationship to service.  Thus, as the competent and credible evidence shows that the Veteran's inguinal hernias did not manifest until over twenty-five years after his separation from service, and may be related to a non-service injury, the Board concludes that there is no indication that they may be related to in-service pain and swelling of the groin area or otherwise related to service.  As such, a VA examination is not warranted.  See id.

The Board also finds a VA examination is not required to address whether the Veteran's inguinal hernia may be related to his low back disability.  In this regard, there is no competent evidence of record suggesting that the Veteran's hernia may be caused or aggravated by his low back disability.  Further, although the Veteran initially claimed that his inguinal hernia was secondary to his low back disability, his contentions have always centered on direct service incurrence or aggravation.  Moreover, for the reasons discussed in the preceding paragraph, whether a relationship exists between the Veteran's hernia and his low back disability is a determination that is medically complex and cannot be made based on lay observation alone.  Thus, the Veteran's assertion of such a relationship is not competent.  Accordingly, as there is no competent evidence of such a relationship and as the Veteran has not pursued this theory of the claim, the Board finds that a VA examination is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for bilateral and single inguinal hernias.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran argues that his inguinal hernia manifested during active service as a result of picking up heavy mail bags and boxes as a mail carrier.  In this regard, according to his statement in his March 2010 substantive appeal (VA Form 9), the Veteran felt a burning sensation and a lump in the groin area near the leg.  Over time the lump became larger and the burning and pain more intense.  He stated that ever since that time he has experienced groin pain and has had single and bilateral inguinal hernias.  At the Board hearing, the Veteran testified that he was treated at the dispensary aboard ship and was issued a type of truss or jockstrap to support the groin area.  The Veteran has never stated that he was treated for or diagnosed with an inguinal hernia during service.  

The Board has carefully reviewed the evidence of record.  Unfortunately, as discussed above, the Veteran's service treatment records are missing and neither the VA nor the Veteran has been able to obtain them despite numerous attempts.  Thus, the Board has not had the benefit of reviewing them.  Nevertheless, the Veteran's medical history dating from 1973 appears to be well-documented in the numerous private and non-VA treatment records he submitted, as well as the more recent VA treatment records from the El Paso VAMC.  The Board has considered this evidence, as well as the Veteran's statements submitted in support of this claim and his testimony at the November 2010 DRO hearing and January 2012 Board hearing.

The Board finds that a current disability has been established, thereby satisfying the first Shedden element, as a September 2009 VA treatment record, which is dated during the pendency of this claim, reflects a diagnosis of a right inguinal hernia based on a CT scan of the pelvis.  Accordingly, the Board finds that the first Shedden element is satisfied.  See Shedden, 381 F.3d at 1166-67.  The Veteran was also diagnosed with a bilateral inguinal hernia in March 2000, which was surgically repaired later that month.  However, the left inguinal hernia appears to have resolved and there is no evidence that a left inguinal hernia has manifested during the pendency of this claim.  Thus, service connection may only be established for a right inguinal hernia.  See id. (holding, in pertinent part, that service connection requires evidence of a current disability); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The Board finds it credible that during active service the Veteran experienced a lump in the groin area with pain and was issued a truss or jock strap to protect his groin in association with heavy lifting as a mail carrier.  In this regard, given the fact that the Veteran's service treatment records are missing and in light of VA's heightened duty to consider the applicability of the benefit-of-the-doubt rule, any doubt has been resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.  However, although the Board finds the Veteran's statements to be competent and credible with regard to his reported symptoms during service, the Board concludes that the Veteran, as a lay person, does not have the appropriate medical background, training, or expertise to make a competent determination as to whether these symptoms were indicative of a hernia.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Woehlaert, 21 Vet. App. at 462 (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  In this regard, the Board finds that the presence of an inguinal hernia is a determination that is medically complex and cannot be made based on lay observation alone but rather must be diagnosed by a medical professional.  Accordingly, while the Veteran's statements establish that he experienced symptomatology of the groin during active service and was issued support for his groin, his statements do not establish that an inguinal hernia manifested during service.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

The Board further finds that whatever the nature of the Veteran's symptoms in service, the preponderance of the competent and credible evidence weighs against a relationship between the Veteran's current inguinal hernia and his in-service symptoms.  In this regard, the Veteran underwent an August 1974 VA general examination about a year and a half after his February 1973 separation from active service.  In the examination report, the examiner specifically noted that a physical examination was negative for a hernia.  There is also no mention in this examination report or in the Veteran's reported medical history in the July 1974 Report of Medical Examination (VA Form 21-2507) of groin pain or a lump in the groin.  The Board finds that the August 1974 VA examination report, which was authored by a medical professional after thoroughly examining the Veteran, constitutes probative evidence that the Veteran's in-service symptoms involving the groin had resolved by this time and that he did not have an inguinal hernia shortly after separation. 

Moreover, numerous treatment records dating from 1973 to 2000 reflect complaints for various medical problems including chest pain, abdominal pain, sore throats, headaches, shortness of breath, and other symptoms.  None of these records mention groin pain, lumps in the groin area, or diagnoses of an inguinal hernia.  The earliest medical evidence of an inguinal hernia is a February 2000 private treatment record showing a diagnosis of a right inguinal hernia.  A March 2000 private treatment record reflects that the Veteran had a bilateral inguinal hernia which was "possibly work-related."  In March 2000, the Veteran underwent surgical repair of the bilateral inguinal hernias.  The hospital admission record reflects that the Veteran had been experiencing pain in the lower pelvis for one year, or since 1999.  There is no mention of the Veteran's service in these records or of an earlier history of inguinal hernias.  Thus, the Veteran's post-service medical records show that the symptoms leading to the diagnosis of inguinal hernias first manifested in 1999 or over twenty-five years after the Veteran separated from active service in February 1973.  It further suggests that the inguinal hernia may have been caused by a post-service injury or event, as the March 2000 private treatment record indicates that the Veteran's bilateral inguinal hernia was "possibly work-related." 

The medical evidence dated after the March 2000 hernia repair does not show a relationship to service.  In this regard, the Veteran underwent another surgical repair of a recurrent right inguinal hernia in September 2003.  A September 2004 private CT scan and a September 2009 VA CT scan of the pelvis showed that a right inguinal hernia was still present.  However, none of these records show a link to service or indicate an earlier onset date of the Veteran's inguinal hernia.

The Board has also considered the Veteran's statements asserting that his groin symptoms had been present ever since service.  Unfortunately, the Board finds that these statements are not credible and thus do not support a continuity of symptoms or a link to service.  In this regard, in Curry v. Brown, 7 Vet. App. 59, 68 (1994), the Court held that contemporaneous evidence has greater probative value than history as reported by the claimant.  Here, the Board finds that the August 1974 VA examination report and July 2004 VA Report of Medical Examination, which are negative for a hernia or groin symptoms, and the post-service treatment records dating from 1973 through 1999, which are likewise negative for inguinal hernias or symptoms involving the groin or pelvis despite documenting numerous other medical complaints, have more probative value than the Veteran's statements made in support of this claim for benefits.  Accordingly, because the Veteran's statements regarding a continuity of symptoms are in conflict with more probative evidence of record submitted on his behalf, the Board does not find them to be credible.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  

The Board has also considered the Veteran's overall contention that his current inguinal hernia is related to the lump and pain in his groin during active service.  However, the Board finds that this statement essentially asserts a medical opinion and that the Veteran does not have the medical expertise which would render this opinion competent medical evidence.  In this regard, competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2011).  Competent lay evidence means any evidence not requiring such specialized training, education, or experience.  See id.  Stated otherwise, lay testimony is competent with regard to matters within the observation and personal knowledge of the person providing such testimony, such as the claimant's symptoms and medical history.  See id; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay testimony is not competent to prove that which would require specialized knowledge or training.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  The Board notes that the competency of evidence is distinguished from its weight and credibility, which is a factual finding (as opposed to a legal finding) related to the probative value of the evidence to be made after the evidence is admitted.  Layno, 6 Vet. App. at 469; Rucker, 10 Vet. App. at 74.  

Here, although the Veteran is competent to give a history of his symptoms, as discussed above, the Board finds that whether his current inguinal hernia, which first manifested at the earliest in 1999, is related to his in-service symptoms over twenty-five years earlier is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, such a determination must be made by a person with an appropriate medical background in order to be considered competent evidence.  See id.  Because the Veteran, as a lay person, has not been shown to have such medical training, education, or experience, the Board finds that his assertion that his assertion of a relationship between his inguinal hernia and his period of service is not competent and thus does not, in itself, support his claim.  See id.; see also Layno, 6 Vet. App. at 469.  

Outweighing the Veteran's statements is the fact that the credible and competent evidence of record, as discussed above, shows that the Veteran did not have groin symptoms or an inguinal hernia by August 1974, about a year and a half after active service, and that an inguinal hernia did not manifest until 1999, or about twenty-five years after active service.  This long period of time between the Veteran's period of service and the onset of his inguinal hernia weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since the Veteran's military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  The Board finds that this evidence is more probative than the Veteran's statements asserting a relationship to service, as his statements have not been found to be credible or competent, for the reasons discussed above.  Further weighing against a relationship to service is the March 2000 private treatment record stating that the Veteran's inguinal hernia was "possibly work-related."  This record suggests that the Veteran's hernia was caused by an injury or event which occurred after active service, thus precluding a relationship to service. 

In light of the foregoing evidence, the Board finds that a relationship between the Veteran's in-service symptoms and his current inguinal hernia has not been established.  Thus, the third Shedden element is not met, and service connection on a direct basis must be denied.  See Shedden, 381 F.3d at 1166-67.

The Board has also considered the Veteran's contention that his current right inguinal hernia was caused or aggravated by his low back disability.  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

In this case, the Veteran has not submitted any evidence that his inguinal hernia may be caused or aggravated by his low back disability.  The Board finds that whether such a relationship exists is a determination that is medically complex and cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, competent medical evidence is required to support such a relationship.  See id.  The Veteran himself, as a layperson, does not have the medical training, experience, or expertise to render a competent opinion as to whether his inguinal hernia was caused or aggravated by his low back disability.  Thus, his opinion in this regard cannot support his claim.  See id.  The medical evidence of record does not suggest that the Veteran's inguinal hernia may be related to his back disability, either via causation or aggravation.  Accordingly, as there is no competent evidence of such a relationship, service connection on a secondary basis for a right inguinal hernia must be denied.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for single and bilateral inguinal hernias must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral inguinal hernia, and a single inguinal hernia, to include as secondary to a low back disability is denied. 


REMAND

The Veteran's service connection claims for a low back disability and disabilities of the bilateral lower extremities must be remanded for further development.

The Board finds that a VA examination and nexus opinion are warranted.  In this regard, the duty to assist under the VCAA includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

As noted above, the Veteran's service treatment records are missing and therefore VA has a heightened duty to assist and consider the applicability of the benefit-of-the-doubt rule.  The evidence of record shows that the Veteran is diagnosed with degenerative disc disease of the lumbar spine.  There is also credible evidence that the Veteran injured his low back in service while attempting heavy lifting and was put on medical leave.  In this regard, the Veteran's service personnel records show that he was placed on authorized medical leave from September 27, 1972 to October 13, 1972.  Moreover, a January 1988 private treatment record reflects that the Veteran reported a history of a back strain during active service.  This reported history is especially credible as it was made for the purpose of seeking treatment and at a time when the Veteran did not have a claim for benefits pending with regard to his back.  Thus, the Board finds that an in-service injury to the back has been established, thereby satisfying the second McLendon element.  Accordingly, the Board finds that there is at least an indication that the Veteran's current degenerative disc disease of the lumbar spine may be related to his in-service back strain, which satisfies the third McLendon element.  See id.  Finally, given the absence of service treatment record or of complaints of back pain for a number of years after service, the Board finds that there is not enough evidence to make a decision on this claim.  In this regard, the Board does not have the medical expertise to make a medical judgment regarding the etiology of the Veteran's back disability.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Thus, the fourth McLendon element is met.  As such, VA has a duty to provide a medical examination and obtain a medical opinion pursuant to its duty to assist under the VCAA.  See id.; 38 C.F.R. §§ 3.159(c)(4).

On remand, the Veteran should be afforded an appropriate VA orthopedic examination to assess the etiology of his low back disability.  In this regard, the examiner should consider the credible evidence of a back strain in active military service in association with heavy lifting which the Veteran engaged in as a mail carrier.  The examiner should also consider the August 1974 VA examination report, which is negative for musculoskeletal problems.  Further, the examiner should consider the fact that the post-service treatment records do not show complaints of back problems until a January 1979 treatment record noting a complaint of pain in the right side under the ribs as well as pain in the back.  Thereafter, there is no mention of back problems until a January 1988 private treatment record in which the Veteran reported a two-day history of back pain.  Then, apart from a June 1990 private treatment record in which the Veteran reported muscle aches and pains for one or two years, including in the low back, hips, shoulders, knees, and feet, there is no mention of back problems until 1994.  The Veteran was first diagnosed with degenerative disc disease in a July 1994 private treatment record.  The examiner should take this evidence into account in forming a medical opinion as to the likelihood that the Veteran's back disability is related to service.  

With regard to the bilateral lower extremities, as competent medical evidence of record, including May 2008 private treatment records, show that the Veteran's low back pain radiates to his right lower extremity and that degenerative disc disease of the lumbar spine is manifested in part by neural foramen stenosis and disc protrusion, there is an indication that the Veteran has a disability of one or more lower extremities secondary to his low back disability.  Thus, the examiner should also render an opinion as to whether the Veteran's low back disability has caused or aggravated disabilities of one or both lower extremities.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA examination to assess the nature and likely etiology of his degenerative disc disease of the lumbar spine and whether he has disabilities of one or both lower extremities caused or aggravated by his low back disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's low back disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include a back strain sustained in association with heavy lifting, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The examiner must consider and account for the evidence outlined in the body of this remand, as well as all other pertinent evidence of record and provide a complete rationale for the opinion stated. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2. In the examination report discussed in the preceding instruction, the examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's low back disability has caused or aggravated (i.e. permanently worsened) any disabilities of one or both lower extremities, or whether such a relationship is unlikely.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


